This is an appeal by the claimant from a decision of the State Industrial Board disallowing additional compensation on the ground that the claimant failed to establish by competent or credible evidence causal relation between the accident and the alleged subsequent disability. The claimant introduced no medical evidence of causal relation at any of the hearings or following the reopening of his claim, relying solely on the testimony of the attending physician, Dr. Baldovin. His report was contradicted by sworn testimony of two doctors. Therefore, as a matter of law, claimant failed to establish his claim. One member of the State Industrial Board is empowered to act for the Board in a review of a referee’s decision. (Labor Law, § 27; Workmen’s Comp. Law, § 127; Id. § 22.) Decision unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.